        Case 3:18-cv-00129-BSM Document 31 Filed 04/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

JEFFREY OLSEN, on behalf of himself                                        PLAINTIFF
and all others similarly situated

v.                          CASE NO. 3:18-CV-00129-BSM

CLAY COUNTY, ARKANSAS                                                    DEFENDANT

                                        ORDER

      Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 30], this case is

dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

      IT IS SO ORDERED, this 28th day of April, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
